DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claim 8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 103	4
A. Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,902,124 (“Hong”) in view of US 2003/0153142 (“Thakur”).	4
B. Claims 1, 7-9, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0074280 (“Lin”) in view of Hong.	6
C. Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hong, as applied to claims 9 and 19 above, and further in view of the basic text by Wolf and Tauber entitled “Silicon Processing for the VLSI Era, Volume 1: Process Technology, Second Edition”, p. 183 (“Wolf”).	11
D. Claims 2, 5, 6, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hong, as applied to claims 1 and 11 above, and further in view of US 2019/0019724 (“Cheng”).	12
E. Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hong, as applied to claims 1 and 11 above, and further in view of US 9,646,887 (“Narayanan”).	14
F. Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hong, as applied to claims 1 and 11 above, and further in view of US 2010/0117090 (“Roh”).	17
Conclusion	19


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claim 8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 8 and 18 read,
8. The method of claim 1, wherein when the method comprises the hydrogen plasma treatment, the hydrogen plasma treatment is performed for 2 minutes to 4.5 minutes.
18. The method of claim 11, wherein when the method comprises the hydrogen plasma treatment, the hydrogen plasma treatment is performed for 2 minutes to 4.5 minutes.  
Because claims 7 and 17, from which claims 8 and 18 depend, respectively, do not require the hydrogen plasma treatment, and because claims 8 and 18 also do not explicitly require the hydrogen plasma treatment to be perform, it is not clear whether claims 8 and 18 is intended to require the hydrogen plasma treatment to be performed. 
For the purposes of patentability, the claims will be interpreted as broadly as allowed, which includes no requirement for the hydrogen plasma treatment to be performed.



III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,902,124 (“Hong”) in view of US 2003/0153142 (“Thakur”).
Claim 1 reads,
1. A method for manufacturing a semiconductor component comprising: 
[1] performing polysilicon deposition on a surface of a semiconductor substrate to form a deposited layer; 
[2] performing a chemical mechanical polishing on the deposited layer; 
[3] performing a hydrogen implantation treatment or a hydrogen plasma treatment on the deposited layer; and 
[4] performing an annealing process on the deposited layer at an annealing temperature in a range of 600 degrees Celsius to 900 degrees Celsius to form a polysilicon contact layer.
With regard to claim 1, Hong discloses,
1. A method for manufacturing a semiconductor component [DRAM cell; title abstract] comprising: 
[1] performing polysilicon deposition on a surface of a semiconductor substrate 10 [col. 4, line 3] to form a deposited [polysilicon] layer 52 [Figs. 3-4; col. 6, lines 23-26]; 

[3] performing a hydrogen implantation treatment or a hydrogen plasma treatment on the deposited layer [col. 7, line 46 to col. 8, line 2]; and 
[4] performing an annealing process on the deposited layer at an annealing temperature in a range of … [555 ºC to 595 ºC] … to form a polysilicon contact layer 52/58/70 [Figs. 7-8; col. 8, lines 2-18].  
This is all of the features of claim 1 disclosed in Hong.
With regard to feature [4] of claim 1, Hong discloses an annealing temperature range of 555 ºC to 595 ºC that is used to form the hemispherical grain (HSG) polysilicon 70 of the polysilicon contact layer 52/58/70, which is very close to, but does not touch or overlap, the claimed range of 600 ºC to 900 ºC.
Thakur, like Hong, teaches a capacitor for a DRAM cell including a transistor and a capacitor coupled to the transistor (Thakur: ¶¶ 3, 13, 27), wherein the lower electrode 110, 112 is silicon having HSG polysilicon 116 grown thereon (Thakur: title, abstract, ¶¶ 13, 21-26; Fig. 1C). The HSG polysilicon is formed by depositing a seed layer 116 of polysilicon at a temperature 550 ºC to 660 ºC or 500-800 ºC (Thakur: ¶¶ 22, 25; Fig. 1B)—which overlaps the temperature range of 555 ºC to 595 ºC used in Hong—followed by an annealing step of the seed layer 116 at a temperature of at least 500 ºC or within a range of 600 ºC to 700 ºC that converts the seed layer into HSG polysilicon (Thakur: ¶ 26; Fig. 1C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polysilicon seeding and annealing process, wherein the annealing temperature falls within the range of, e.g., 600 ºC to 700 ºC, to form the HSG polysilicon 70 in Hong because Thakur teaches a temperature range for seeding and annealing overlapping that in Hong that is suitable for the identical purpose and result of providing HSG prima facie obvious.  
This is all of the features of claim 1.

Claim 11 reads,
11. A method for manufacturing a semiconductor component comprising: 
[1] Page 14 of 17performing polysilicon deposition on a surface of a semiconductor substrate to form a deposited layer; 
[2] performing an etch back process on the deposited layer; 
[3] performing a hydrogen implantation treatment or a hydrogen plasma treatment on the deposited layer; and 
[4] performing an annealing process on the deposited layer at an annealing temperature of 600 degrees Celsius to 900 degrees Celsius to form a polysilicon contact layer.  
Claim 11 is distinguished from claim 1 only in the feature highlighted in bold, i.e. that the polysilicon is etched back rather than chemically mechanically polished.  Hong states “It may be desirable to planarize the surface of the polysilicon layer 52 either in an etch back process or chemical mechanical polishing (CMP) process …” (col. 6, lines 26-28; emphasis added).  Therefore, Hong discloses each of the features of claim 11 except for the claimed annealing temperature range.  The claimed annealing temperature range is obvious for the same reasons as explained under claim 1.
This is all of the features of claim 11. 

B. Claims 1, 7-9, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0074280 (“Lin”) in view of Hong.
Claim 1 reads,

[1] performing polysilicon deposition on a surface of a semiconductor substrate to form a deposited layer; 
[2] performing a chemical mechanical polishing on the deposited layer; 
[3] performing a hydrogen implantation treatment or a hydrogen plasma treatment on the deposited layer; and 
[4] performing an annealing process on the deposited layer at an annealing temperature in a range of 600 degrees Celsius to 900 degrees Celsius to form a polysilicon contact layer.
With regard to claim 1, Lin discloses,
1. A method for manufacturing a semiconductor component comprising: 
[1] performing polysilicon deposition on a surface of a semiconductor substrate 100 to form a deposited [polysilicon] layer 122 [¶¶ 13, 17, 19]; 
[2] … [not taught] …  
[3] performing a hydrogen implantation treatment P1 or a hydrogen plasma treatment P1 on the deposited layer 122  [¶ 18: “After the conductive layer 122 for filling is formed, a hydrogen doping process P1 is performed to the conductive layer 122, such as a plasma doping or an ion implantation process, to introduce the hydrogen element in the conductive layer 122.”  Emphasis added.]; and 
[4] performing an annealing process on the deposited layer 122 at an annealing temperature in a range of 600 degrees Celsius to 900 degrees Celsius to form a polysilicon contact layer  [¶ 18: “In addition, after the hydrogen doping process P1, a thermal process, such as an annealing process at a temperature of 200 ºC – 800 ºC, may be performed to promote a diffusion of hydrogen ions in the conductive layer 122.”  Emphasis added.].
With regard to feature [1] of claim 1, Lin discloses that the “conductive layer 122” can be silicon and is formed by LPCVD over the TiN upper electrode 118 (Lin: ¶¶ 16-17).  Lin further states that the silicon layer 122 can be polysilicon.  In this regard, Lin states, “The conductive layer 122 and the metal layer 124 may also form an adhesive layer, such as a polysilicon layer, to prevent the metal layer 124 peeling off from the conductive layer 122” (Lin: ¶ 19; emphasis added).  
feature [4] of claim 1, the temperature range of 200 ºC to 800 ºC significantly overlaps the claimed range of 600 ºC to 900 ºC.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05(III)(A); emphasis added).
This is all of the features of claim 1 disclosed in Lin.
With regard to feature [2] of claim 1, Lin does not explain how the upper surface of the polysilicon layer 122 is made planar, as shown in Fig. 2, and therefore does not teach the CMP process of feature [2] of claim 1.  However, the uppermost surface of the polysilicon layer 122 could not be planar directly upon deposition of the polysilicon layer 122 given the LPCVD method used and the topography over which it is deposited, as evidenced by the difference in the differences in height of the polysilicon layer 122 over the memory cell region 101 versus over the peripheral region 102, as shown in Fig. 2 (Lin: ¶¶ 13, 16).  In other words, the polysilicon would necessarily be formed at a constant rate thereby leading to higher peaks and lower peaks of polysilicon layer 122 over the corresponding higher and lower portions of the underlying capacitor structure 112 and supporting structure 120 in the memory cell region 101.  Based on this evidence, it is held, absent evidence to the contrary, that the as-deposited LPCVD polysilicon layer 122 is not planar, unless made planar.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Hong, like Lin, teaches a DRAM cell including a capacitor coupled to a transistor.  Also like Lin, Hong teaches that each of the upper electrode 76 of the capacitor includes polysilicon (Hong: col. 8, lines 46-48; Fig. 10).  As also explained above, Hong teaches that a manner of forming a planar polysilicon surface is by a CMP process or an etch-back process (Hong: col. 6, lines 26-28).
 Inasmuch as Lin shows that the upper surface of the polysilicon layer 122 is made planar—a condition which it could not have given the topography over which said polysilicon layer 122 is deposited—it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the planar upper surface using a CMP process or an etch back process, because Hong teaches that CMP and etch back are suitable processes for forming a planar polysilicon surface.
This is all of the features of claim 1.
Claim 11 reads,
11. A method for manufacturing a semiconductor component comprising: 
[1] Page 14 of 17performing polysilicon deposition on a surface of a semiconductor substrate to form a deposited layer; 
[2] performing an etch back process on the deposited layer; 
[3] performing a hydrogen implantation treatment or a hydrogen plasma treatment on the deposited layer; and 
[4] performing an annealing process on the deposited layer at an annealing temperature of 600 degrees Celsius to 900 degrees Celsius to form a polysilicon contact layer.  
Claim 11 is distinguished from claim 1 only in the feature highlighted in bold in feature [2] of claim 11, i.e. that the polysilicon is etched back rather than chemically mechanically polished.  
122 is made planar, as shown in Fig. 2.
Hong states “It may be desirable to planarize the surface of the polysilicon layer 52 either in an etch-back process or chemical mechanical polishing (CMP) process …” (col. 6, lines 26-28; emphasis added).  Therefore, Hong discloses each of the features of claim 11 except for the claimed annealing temperature range.  The claimed annealing temperature range is obvious for the same reasons as explained under claim 1.
This is all of the features of claim 11. 
With regard to claims 7 and 17, Lin further discloses,
7. The method of claim 1, wherein 
[1] a flow rate of the hydrogen plasma treatment is in a range of 1000 sccm to 2000 sccm, a pressure of the hydrogen plasma treatment is in a range of 10 mTorr to 100 mTorr; and/or 
[2] an implantation amount of hydrogen atoms in the hydrogen implantation treatment is 1013/cm2 or more, and an acceleration energy of hydrogen atoms in the hydrogen implantation treatment is 3 MeV or less.  [¶ 18: “A doping amount of the hydrogen doping process is between 1*1015 and 1*1017 (/cm2), and a doping energy is between 100 eV and 20 KeV.”  Emphasis added.]  
17. The method of claim 11, wherein 
[1] a flow rate of the hydrogen plasma treatment is in a range of 1000 sccm to 2000 sccm, a pressure of the hydrogen plasma treatment is in a range of 10 mTorr to 100 mTorr; and/or 
[2] an implantation amount of hydrogen atoms in the hydrogen implantation treatment is 1013/cm2 or more, and an acceleration energy of hydrogen atoms in the hydrogen implantation treatment is 3 MeV or less.  [¶ 18: “A doping amount of the hydrogen doping process is between 1*1015 and 1*1017 (/cm2), and a doping energy is between 100 eV and 20 KeV.”  Emphasis added.]    
Claims 8 and 18 read,
8. The method of claim 1, wherein when the method comprises the hydrogen plasma treatment, the hydrogen plasma treatment is performed for 2 minutes to 4.5 minutes.

Inasmuch as claims 7, 8, 17, and 18 do not require the plasma treatment to be performed (as explained under the rejection under 35 USC 112(b), above) the amount of time for the plasma treatment is not a claimed requirement, when the plasma process is not performed. 
Claims 9 and 19 read,
9. The method of claim 1, wherein the deposited layer is formed by a Low Pressure Chemical Vapor Deposition.  
19. The method of claim 1, wherein the deposited layer is formed by a Low Pressure Chemical Vapor Deposition.  
Lin does not indicate the method by which the polysilicon layer 122 is formed and does not therefore disclose LPCVD.
Hong further teaches that the upper polysilicon electrode 76 is formed using LPCVD (Hong: col. 8, lines 46-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use LPCVD to form the polysilicon layer 122 of Lin because Hong teaches that LPCVD is suitable for the identical purpose of forming an upper polysilicon electrode of the capacitor of a DRAM cell. 
This is all of the features of claims 9 and 19.

C. Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hong, as applied to claims 9 and 19 above, and further in view of the basic text by Wolf and Tauber entitled “Silicon Processing for the VLSI Era, Volume 1: Process Technology, Second Edition”, p. 183 (“Wolf”).
Claims 10 and 20 read,

20. The method of claim 19, wherein the Low Pressure Chemical Vapor Deposition is performed at a temperature in a range of 575 degrees Celsius to 650 degrees Celsius.
The prior art of Lin in view of Hong, as explained above, teaches each of the features of claims 9 and 19. 
Hong does not give the temperature at which the LPCVD of the polysilicon upper electrode 76 is carried out.
Wolf teaches that it is exceedingly old and well known to use a deposition temperature of 580-650ºC to deposit polysilicon using LPCVD, stating in this regard,
Poly-Si is generally deposited by the pyrolysis (i.e., thermal decomposition) of silane (SiH4) in the temperature range 580-650ºC.  The main techniques used to deposit poly-Si is LPCVD because of its uniformity, purity, and economy, and this process was first introduced in 1976.
(Wolf: p. 183, 1st sentence of the section entitled “6.3.2 Chemical Vapor Deposition of Polysilicon”; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a LPCVD temperature of 580-650ºC to deposit the polysilicon layer 122 in Lin because Hong teaches that LPCVD is suitable for forming the polysilicon upper electrode of a DRAM capacitor and Wolf teaches that the almost identically claimed temperature range is the very-old and well-known temperature range for LPCVD of polysilicon.  
This is all of the features of claims 10 and 20.

D. Claims 2, 5, 6, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hong, as applied to claims 1 and 11 above, and further in view of US 2019/0019724 (“Cheng”).

2. The method of claim 1, wherein the annealing process is performed on the deposited layer for 30 minutes or more.  
12. The method of claim 11, wherein the annealing process is performed on the deposited layer for 30 minutes or more.  
5. The method of claim 1, wherein the annealing process is performed in a vacuum environment.  
15. The method of claim 11, wherein the annealing process is performed in a vacuum environment.  
6. The method of claim 1, wherein the annealing process is performed in a hydrogen gas environment.  
16. The method of claim 11, wherein the annealing process is performed in a hydrogen gas environment.  
The prior art of Lin in view of Hong, as explained above, teaches each of the features of claims 1 and 11. 
As explained above, Lin discloses an annealing process step at a temperature from 200 ºC – 800 ºC after the hydrogen plasma or hydrogen implantation treatment is performed on the polysilicon layer 122 (Lin: ¶ 18) but does not give the time or environment and, consequently, does not disclose the features of claims 2, 5, 6, 12, 15, and 16.
Cheng, like Lin, teaches method of making a semiconductor device including the process of filling trenches with silicon.  The aim in Cheng is to reduce the voids in the silicon filling the trenches (Cheng: abstract; ¶¶ 21-24, Figs. 2A-2E).  In order to reduce the voiding, an annealing processing step is performed on the silicon in the trench at a temperature in a range of 400 ºC – 1100 ºC, a time of 0.1 seconds to 5 hours, and in an atmosphere that can include hydrogen and a pressure that may be at a reduced pressure of 100 mTorr to a non-reduced pressure of “about 1 atm” (Cheng: ¶ 27).  A reduced pressure of 100 mTorr to less than 1 atm is necessarily in a “vacuum” because a vacuum is necessary to keep the pressure below 1 atm.
122 filled in trenches formed by the capacitor structure 112 in Lin.
So modified (1) the anneal conditions of vacuum and hydrogen atmosphere meet the requirements of claims 5, 6, 15, and 16, and (2) the anneal time range overlaps the claimed range in claims 2 and 12.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05(III)(A); emphasis added).
This is all of the features of claims 2, 5, 6, 12, 15, and 16.

E. Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hong, as applied to claims 1 and 11 above, and further in view of US 9,646,887 (“Narayanan”).
Claims 3, 4, 13, and 14 read,
3. The method of claim 1, wherein performing the hydrogen implantation treatment or the hydrogen plasma treatment on the deposited layer comprises: 
performing the hydrogen implantation treatment on the deposited layer after performing the chemical mechanical polishing; and 

4. The method of claim 1, wherein performing the hydrogen implantation treatment or the hydrogen plasma treatment on the deposited layer comprises:  
Page 13 of 17performing the hydrogen plasma treatment on the deposited layer after performing the chemical mechanical polishing; and 
performing the hydrogen implantation treatment on the deposited layer after performing the hydrogen plasma treatment.
13. The method of claim 11, wherein performing the hydrogen implantation treatment or the hydrogen plasma treatment on the deposited layer comprises: 
performing the hydrogen implantation treatment on the deposited layer after performing the etch back process; and 
performing the hydrogen plasma treatment on the deposited layer after performing the hydrogen implantation treatment.  
14. The method of claim 11, wherein performing the hydrogen implantation treatment or the hydrogen plasma treatment on the deposited layer comprises: 
performing the hydrogen plasma treatment on the deposited layer after performing the etch back process; and
Page 15 of 17performing the hydrogen implantation treatment on the deposited layer after performing the hydrogen plasma treatment.  
The prior art of Lin in view of Hong, as explained above, teaches each of the features of claims 1 and 11.
Lin further shows in Fig. 2 that the incorporation of hydrogen doping process P1, happens to the planar surface of the polysilicon layer 122.  Hong also teaches that the hydrogen incorporation into the polysilicon layer 52 occurs after the CMP process or etch back process to planarize the polysilicon layer 52 (supra). 
Also as explained above, Lin discloses performing the hydrogen doping process P1 of the polysilicon layer 122 using either hydrogen plasma or hydrogen implantation, stating, “After the conductive layer 122 for filling is formed, a hydrogen doping process P1 is performed to the 122, such as a plasma doping or an ion implantation process, to introduce the hydrogen element in the conductive layer 122.”  (Lin: ¶ 18; emphasis added).  
Lin does not teach using both plasma and implantation processes, in sequence, as required by claims 3, 4, 13, and 14.
Narayanan, like Lin, teaches incorporating a controlled amount hydrogen into polysilicon layers 101, 102 using hydrogen plasma or hydrogen implantation (Narayanan: col. 4, lines 10-47, col. 5, lines 40-42; Fig. 3).  Narayanan further teaches that the combination both plasma, implantation, and hydrogen gas anneal (i.e. forming gas) can be used to control the amount of hydrogen incorporated into the polysilicon layers 101, 102:
Post-growth control of the hydrogen content of the silicon material layer can include, for example, hydrogen removal processes ("drive out"), "drive in" processes such as forming gas anneal (FGA), plasma treatment, implant, and the like, or a combination thereof.  The amount of an hydrogen source (atomic, radical or compound) in the annealing medium can be tuned to adjust the density of hydrogen in the thin silicon material layer.
(Narayanan: col. 4, lines 40-47; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use each of hydrogen plasma and hydrogen implantation and forming gas annealing (which includes hydrogen) to perform the hydrogen doping to the polysilicon layer in Lin, because Lin discloses that implantation or plasma doping can be used to incorporate hydrogen, while Narayanan teaches that using individual methods or the combination of more than one of hydrogen implantation, hydrogen plasma doping, and hydrogen annealing can be used to control the amount of hydrogen in the polysilicon by (id.).  As such, one having ordinary skill in the art would realize the benefit of choosing from among the individual methods or combination of methods for controlling the hydrogen content in the polysilicon layer in Lin. 
prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Here, the Instant Application discloses and claims that the implantation and plasma treatments can happen in either order (supra).  As such, it is incumbent upon Applicant to provide evidence that each of the claimed sequences provides unexpected results.
This is all of the features of claims 3, 4, 13, and 14.

F. Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hong, as applied to claims 1 and 11 above, and further in view of US 2010/0117090 (“Roh”).
Claims 7, 8, 17, and 18 read,
7. The method of claim 1, wherein 
[1] a flow rate of the hydrogen plasma treatment is in a range of 1000 sccm to 2000 sccm, a pressure of the hydrogen plasma treatment is in a range of 10 mTorr to 100 mTorr; and/or 
[2] an implantation amount of hydrogen atoms in the hydrogen implantation treatment is 1013/cm2 or more, and an acceleration energy of hydrogen atoms in the hydrogen implantation treatment is 3 MeV or less. 
8. The method of claim 1, wherein when the method comprises the hydrogen plasma treatment, the hydrogen plasma treatment is performed for 2 minutes to 4.5 minutes. 
17. The method of claim 11, wherein 
[1] a flow rate of the hydrogen plasma treatment is in a range of 1000 sccm to 2000 sccm, a pressure of the hydrogen plasma treatment is in a range of 10 mTorr to 100 mTorr; and/or 
[2] an implantation amount of hydrogen atoms in the hydrogen implantation treatment is 1013/cm2 or more, and an acceleration energy of hydrogen atoms in the hydrogen implantation treatment is 3 MeV or less.  
plasma treatment, the hydrogen plasma treatment is performed for 2 minutes to 4.5 minutes.  
The prior art of Lin in view of Hong, as explained above, teaches each of the features of claims 1 and 11. 
As explained above, Lin discloses that either plasma or implantation can be used to introduce hydrogen to the polysilicon layer 122, stating, “After the conductive layer 122 for filling is formed, a hydrogen doping process P1 is performed to the conductive layer 122, such as a plasma doping or an ion implantation process, to introduce the hydrogen element in the conductive layer 122” (Lin: ¶ 18; emphasis added).  
Neither Lin nor Hong does not gives conditions when the hydrogen doping treatment P1 is carried out using a hydrogen plasma.
Roh, like Lin, teaches a method of incorporating hydrogen into polysilicon using a hydrogen plasma (¶¶ 53-54) and further teaches the identical hydrogen plasma conditions as those claimed:
[0053] In FIG. 3G, after the annealing step, the substrate 101 is treated with hydrogen (H2) plasma in a vacuum chamber 197. For example, hydrogen gas of a flow rate of about 1000 sccm to about 2000 sccm may be supplied to the vacuum chamber 197 and the vacuum chamber may have a pressure of about 10 mTorr to about 100 mTorr.  Further, the substrate 101 may be treated with hydrogen plasma for a time period of about 2 min to about 4.5 min.
(Roh: ¶ 53; emphasis added)
Inasmuch as Lin is silent as to the plasma parameters for introducing hydrogen to the polysilicon, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydrogen plasma conditions and time disclosed in Roh, because Roh teaches that these plasma conditions and time are suitable for introducing hydrogen into silicon. 

This is all of the features of claims 7, 8, 17, and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814